Wood, J., (after stating the facts). 1. The first question is, did the General Assembly have power, by concurrent resolution, to continue its committees for the purposes expressed in the resolutions after the adjournment sine die ¶ For the purpose of obtaining information looking to the enactment of laws to meet the requirements of Government, the appointment of committees by either branch of the Legislature, or by the concurrent action of both branches, is absolutely necessary for the efficient discharge of legislative functions, and is recognized under our systems of Government, both State and National. Ordronaux Constitutional Legislation, p. 373. When such resolutions are constitutionally adopted concerning a subject-matter within the proper sphere for such resolutions they may have the force and effect of a law. Our own Constitution has recognized concurrent resolutions as one form in which the Legislature may express its will, and when it is expressed in the manner prescribed, and concerning those matters within the legitimate scope of concurrent resolutions, such resolutions may have the force and effect of law. Yet they were not regarded by the framers of our Constitution as of the same dignity and importance as a bill. The same solemnity and strictness is not required for the adoption of resolutions, as is to be observed in the passage of bills, except when the resolutions are disapproved by the Governor. Const, of Ark., art. 6, sec. 16. Concurrent resolutions are necessary, but have the force and effect of law only within the limited sphere incident to the work or legislation which the Legislature may complete before its final adjournment. In Congress a joint resolution is regarded as a bill. See Cushing’s Law and Practice of Legislative Assemblies, p. 93. And in many of the States joint resolutions are recognized as equivalent to laws enacted by bill. See State ex rel. Peyton v. Cunningham, 18 Am. & E. Ann. Cas., p. 707, case note. But such is not the case under our Constitution. Article 5, section 19, provides: ‘‘ The style of the laws of the State of Arkansas shall be: ‘ Be it enacted by the General Assembly of the State of Arkansas.’ ” Section 21 provides: “No law shall be passed except by bill. ’ ’ And section 22 provides: ‘ ‘ Every bill shall be read at length on three different days in each house, unless the rules be suspended by two-thirds of the house, when the same may be read a second or third time on the same day; and no bill shall become a law unless on its final passage the vote be taken by yeas 'and nays, the names of the persons voting for and against the same be entered on the journal and a majority of each house be recorded thereon as voting in its favor. ’ ’  (1) Thus a clear distinction is made between bills and concurrent resolutions. The one can not take the place of the other. All laws must be passed by bill. Concurrent resolutions can not be used to enact laws.  (2) Now, an investigation into the management of the various institutions of the State 'and the departments of the State Government is at all times a legitimate function of the Legislature. When the Legislature of 1915 assembled, it was a matter of common knowledge that the State treasury was depleted, the State heavily indebted, and 'there were charges of mismanagement on the part of those having control of the State charitable institutions. Under these .circumstances, it was peculiarly appropriate ■that the Legislature, in the interest of economy and honesty in all the departments of Government and the management of its State .charitable institutions, should institute an investigation to ascertain the facts as a basis for any remedial legislation that it might deem necessary.  (3) As the only efficient method of making the investigation and' procuring the information desired, the General Assembly, by concurrent resolution, appointed its committees, and these 'Committees reported that they were not able to complete their work and make report before the time for the expiration of the session under the Constitution. The committees were the agencies of the General Assembly which created them, and so long as the Legislature was in session, it had full control over them. When it became apparent near the close of the session that the committees would not have time to make the investigation and procure the information contemplated for the purposes of any present legislation it was not only within the power of the Legislature, but was a proper exercise of that power, for it to continue the work of the investigation for the information of the Governor and the people generally, and as a guide for any future legislation that might be necessary. But this continuation or reappointment of the committees for the important work outlined for them after the adjournment of the Legislature was not a proper subject-matter for concurrent resolution. It could only be done by a bill enacting a law to that effect.  (4) Under our Constitution, the Legislature has no power, by concurrent resolution, to appoint committees or to continue committees already appointed for the purpose of making investigations after the Legislature has adjourned. The principle controlling this question was announced by this court in Tipton v. Parker, 71 Ark. 193-196. There the question was as to whether the Senate had authority to direct a committee to make certain investigations after the adjournment of the Legislature and report its findings to the Governor. In that case we said: ‘ ‘ The committee, being the mere agency of the body which appointed it, dies when the body itself dies, unless it is continued by law; and it is not within the power of either house of the General Assembly to separately enact a law, or pass a resolution having the force and effect of a law. To do this requires a majority of each house voting in its favor. Const. 1874, art. 5, sec. 23. ' “The only legitimate office, power or duty of a committee of the Senate, in the absence of a law, prescribing other functions and duties, is to furnish the .Senate which appointed it with information, and to .aid it in the discharge of its duties. ’ ’ It was there distinctly ruled that the committee dies when the body creating it dies, unless the committee is continued by law. The court, by the language used in that case, did not mean to hold or indicate, even by indirection, that a committee of the Legislature could be- continued by a concurrent resolution ¡beyond the .adjournment (sine die) of the Legislature. While the writer is the only member of the present court who participated in that decision, yet the majority of us concur in the view therein expressed, that to .continue or appoint a committee whose work of investigation is to go on beyond the session of the body which created it, requires the enactment of a law by bill, passed in the manner prescribed by the Constitution. The principle .announced in Tipton v. Parker, supra, and here reiterated, is not only .sound, 'but if is .supported by the weight of authority in this country having Constitutions similar to our own. See State ex rel. Peyton v. Cunningham, 18 A. & E. Ann. Cas. 705, and authorities cited in note. In jurisdictions where the Constitution expressly recognizes joint resolutions as equivalent to laws enacted by bill, such resolutions, when duly passed under the Constitution, are given 'the force and effect of laws. Such is the case under the Constitution of the United States and some of the States. As a fair illustration of this may be mentioned Olds v. State Land Commissioner, 134 Mich. 442, 86 N. W. 956. There the Constitution provides: “Every bill and joint resolution shall be read three times in each house before final passage thereof. No bill or joint resolution shall become a law without the Concurrence of a majority of all the members elected to each house.” Of course, under such constitutional provision a concurrent resolution, when 'Constitutionally passed, becomes a law the same as a law enacted by bill. But, as we have already observed, under a Constitution like ouns, a concurrent resolution duly passed is not a law, and can' not be used as a substitute for a bill. Mullan v. State, 114 Cal. 578-587; Lithographing Co. v. Henderson, 18 Col. 259; Boyers v. Crane, Auditor, 1 W. Va. 176; May v. Rice, 91 Ind. 546. See, also, Hiram B. Burritt v. Commissioners of State Contracts, 120 Ill. 322. Counsel for appellants rely upon the case of In re Davis, 49 Pac. 160 (Kans.) There a committee was appointed under a concurrent resolution to investigate certain charges of bribery. The resolution itself did not expressly provide for the committee to continue its investigation after the adjournment of the Legislature creating it. The Supreme Court said: “ The concurrent resolution under which the committee claims the right to act contains no directions on the subject, and if the question • were to be determined solely on the resolution itself, it would follow that the committee is without power to proceed. But in the act making appropriations for miscel- ■ laneons purposes the ninety-fifth paragraph reads as follows : ‘ ‘ There is hereby appropriated $3,000 to pay expenses of committee officers, clerks, stenographers, witnesses and other necessary expenses incurred in an investigation for bribery,.as recited in Senate resolution No. 26, or so much thereof as may be necessary. ’ ’ Then, after reciting other provisions of the act, the .Supreme Court continues : “This act was approved March 15, and appears as chapter 11 of the Laws of 1897. The clause quoted lacks much of being clear or explicit, but it seems to contemplate a session of the 'committee 'after the 15th of May, rather than before, .and evidences an intent on the part of the two houses that the committee should sit after final adjournment. ’ ’ Thus it appears that the Supreme Court of Kansas upheld the right of the committee to proceed with the investigation 'after adjournment of the Legislature, not on any authority contained in the concurrent resolution, but on the authority of an act in which the Legislature manifested its intention to have the investigation continued after final adjournment of the Legislature. In the instant ease the Legislature attempted to do ■by concurrent resolution that which they had no power to do, but which they did have the power to do by an act, as was done In re Davis, supra. II. Our conclusion on the first proposition makes it unnecessary for us to discuss the question as to whether the expenses incurred by the committees could be paid out of the contingent expenses of the Legislature. But on account of the importance of the question, we will consider this, as it affords an additional reason for affirming the decree of the chancery court.  (5) This question is likewise ruled by Tipton v. Parker, supra, where we .said: “The expenses of this Senate committee were not incident to .any legislation originating in the Senate, and could not properly be classed as contingent expenses of that body. ’ ’ The same doctrine applies here to the expenses of these committees. They were not incident to any legislation originating in the General Assembly of 1915, and could not be classed as contingent expenses of that body. When the Legislature of 1915 adjourned sine die, there could be no future contingent expenses of that Legislature except .those that were necessary to enroll and put in shape for publication the laws that had been already enacted. It would be •a contradiction in terms to say that there could be contingent expenses of a Legislature after that Legislature had ceased to exist.  (6) ' The act making appropriations for contingent expenses of the Legislature nowhere makes appropriation, as was said In re Davis, supra, for'the payment of expenses of committees that had been continued for the purpose of making certain investigations. Article 5, section 29, of the Constitution, provides: “No money shall be drawn from the treasury except in pursuance of specific appropriation made by law, the purpose of which ■shall be distinctly stated in the bill. ’ ’ Even if the Legislature, by concurrent resolution, could have continued its committees after final adjournment, it could not by resolution under the above provision of the Constitution, appropriate the money necessary for the payment of the expenses of such committees out of the funds appropriated to pay the contingent expenses of the Legislature. To do this would have required a bill making the speoific appropriation. May v. Rice, Auditor, 91 Ind. 546. See, also, Reynolds v. Blue, 47 Ala. 711. It follows that the decree of the Pulaski Chancery Court is correct, and it is therefore affirmed. Kirby, J., dissenting. Smith, J., concurs in the judgment.